DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2022 has been entered.
 
REASONS FOR ALLOWANCE
Claims 1 and 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Grosse-Bley is considered the closest prior art. Grosse-Bley discloses a sniffer leak detector with a handpiece (10) having and a test gas inlet (20) and a reference gas inlet (21), and a gas analyzer (25) that forms a differential signal (a sinusoidal signal is generated which represents the difference between the measurement gas and reference gas concentrations by gas analyzer 15; c. 3, ll. 10-13). However, the test gas inlet (20) and reference gas inlet (21) are provided at the same portion of the handpiece (10) and receive gas from the same direction (fig. 2) and the differential signal of the gas analyzer (25) would change as the handpiece (10) was moved closer or further from a leak. This arrangement would not enable a user to deduce the relative direction of a gas leak when changing the spatial orientation of the handpiece while only negligibly changing the position of the handpiece and its distance to the leak. Therefore, Grosse-Bley does not disclose or suggest “changing the spatial orientation of the handpiece, while the position of the handpiece and the distance between the handpiece and a gas leak is not changed or only negligibly changed as compared to the change in the spatial orientation of the handpiece…deducing the relative direction of a gas leak to be localized relative to the orientation of the handpiece by a change in the differential signal” in combination with the remaining claim elements as recited in claims 1 and 3-12. Similarly, Grosse-Bley does not disclose or suggest “a reference gas inlet disposed at the handpiece remote from the test gas inlet, the test gas inlet and reference gas inlet provided on opposite sides of the handpiece” in combination with the remaining claim elements as recited in claim 13. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852